Exhibit 10.2
**********************************************************
$250,000,000
INCREMENTAL FACILITY AGREEMENT
(TRANCHE E TERM LOANS)
dated as of April 23, 2010
between
MEDIACOM ILLINOIS LLC
MEDIACOM INDIANA LLC
MEDIACOM IOWA LLC
MEDIACOM MINNESOTA LLC
MEDIACOM WISCONSIN LLC
ZYLSTRA COMMUNICATIONS CORP.
MEDIACOM ARIZONA LLC
MEDIACOM CALIFORNIA LLC
MEDIACOM DELAWARE LLC
MEDIACOM SOUTHEAST LLC
The LENDERS Party Hereto
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC,
WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Bookrunners
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
CITIBANK, N.A.
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Co-Syndication Agents
DEUTSCHE BANK SECURITIES INC.,
as Documentation Agent
**********************************************************

 



--------------------------------------------------------------------------------



 



INCREMENTAL FACILITY AGREEMENT
(TRANCHE E TERM LOANS)
     INCREMENTAL FACILITY AGREEMENT dated as of April 23, 2010, among MEDIACOM
ILLINOIS LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (“Mediacom Illinois”); MEDIACOM INDIANA
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation
duly organized and validly existing under the laws of the State of Minnesota
(“Zylstra” and, together with Mediacom Illinois, Mediacom Indiana, Mediacom
Iowa, Mediacom Minnesota and Mediacom Wisconsin, the “Mediacom Midwest
Borrowers”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Arizona, Mediacom California
and Mediacom Delaware, the “Mediacom USA Borrowers”; the Mediacom USA Borrowers
together with the Mediacom Midwest Borrowers, the “Borrowers”); the TRANCHE E
TERM LOAN LENDERS party hereto (including each Tranche E Term Loan Lender as
defined below that becomes a party hereto pursuant to a Lender Addendum as
defined below) and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the
Lenders (together with its successors in such capacity, the “Administrative
Agent”).
     The Borrowers, the Lenders party thereto and the Administrative Agent are
parties to a Credit Agreement dated as of October 21, 2004 (as amended, modified
or supplemented and in effect from time to time, the “Credit Agreement”).
     Section 2.01(d) of the Credit Agreement contemplates that at any time and
from time to time, the Borrowers may request that one or more persons (which may
include the Lenders under and as defined in the Credit Agreement) offer to enter
into commitments to make Incremental Facility Loans. The Borrowers have
requested that $250,000,000 of Incremental Term Loans constituting a single
Series be made available to it on the Tranche E Incremental Facility Effective
Date (as defined below), of which (i) $75,625,000 aggregate principal amount
will constitute Reinstating Incremental Facility Term Loans and (ii)
$174,375,000 aggregate principal amount will constitute Incremental Facility
Term Loans. The Tranche E Term Loan Lenders (as defined below) are willing to
make such loans on the terms and conditions set forth below and in accordance
with the applicable provisions of the Credit Agreement, and accordingly, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINED TERMS
     Terms defined in the Credit Agreement are used herein as defined therein.
In addition, the following terms have the meanings specified below:

 



--------------------------------------------------------------------------------



 



     “Lender Addendum” shall mean, with respect to any Tranche E Term Loan
Lender, a Lender Addendum substantially in the form of Schedule I hereto, dated
as of the date hereof and executed and delivered by such Tranche E Term Loan
Lender as provided in Section 2.06.
     “Tranche E Incremental Facility Effective Date” shall mean the date on
which the conditions specified in Article IV are satisfied (or waived by the
Majority Tranche E Term Loan Lenders).
     “Tranche E Term Loan” shall mean a Loan made on the Tranche E Incremental
Facility Effective Date pursuant to this Agreement which shall constitute a
single Series of Incremental Facility Term Loans under Section 2.01(d) of the
Credit Agreement.
     “Tranche E Term Loan Commitment” shall mean, with respect to each Tranche E
Term Loan Lender, the commitment of such Lender to make Tranche E Term Loans
hereunder. The amount of each Tranche E Term Loan Lender’s Tranche E Term Loan
Commitment is set forth in the Lender Addendum executed and delivered by such
Tranche E Term Loan Lender. The aggregate original amount of the Tranche E Term
Loan Commitments is $250,000,000.
     “Tranche E Term Loan Lender” shall mean (a) on the date hereof, a Lender
having Tranche E Term Loan Commitments that has executed and delivered a Lender
Addendum and (b) thereafter, the Lenders from time to time holding Tranche E
Term Loan Commitments or Tranche E Term Loans after giving effect to any
assignments thereof pursuant to Section 11.06 of the Credit Agreement.
     “Tranche E Term Loan Maturity Date” shall mean October 23, 2017.
ARTICLE II
TRANCHE E TERM LOANS
     Section 2.01. Commitments. Subject to the terms and conditions set forth
herein and in the Credit Agreement, each Tranche E Term Loan Lender agrees to
make Tranche E Term Loans to the Borrowers in Dollars, in an aggregate principal
amount equal to such Tranche E Term Loan Lender’s Tranche E Term Loan Commitment
on the Tranche E Incremental Facility Effective Date. The proceeds of the
Tranche E Term Loans shall be applied to the repayment of all outstanding
Tranche A Term Loans and Revolving Credit Loans (but without any reduction in
the Revolving Credit Commitments) and the payment of fees and expenses related
thereto.
     Section 2.02. Termination of Commitments. Unless previously terminated, the
Tranche E Term Loan Commitments shall terminate after the Borrowing of the
Tranche E Term Loans on the Tranche E Incremental Facility Effective Date.
     Section 2.03. Repayment of Loans. The Borrowers hereby jointly and
severally unconditionally promise to pay to the Administrative Agent for the
account of the Tranche E Term Loan Lenders the principal of the Tranche E Term
Loans held by such Tranche E Term Loan Lender on each Principal Payment Date set
forth in column (A) below, by an amount equal to the percentage of the aggregate
principal amount of the Tranche E Term Loans borrowed on the Tranche E Effective
Date set forth in column (B) below:

-2-



--------------------------------------------------------------------------------



 



          (A)   (B) Principal Payment Date   Percentage Reduction
September 30, 2010
    0.250 %
December 31, 2010
    0.250 %
 
       
March 31, 2011
    0.250 %
June 30, 2011
    0.250 %
September 30, 2011
    0.250 %
December 31, 2011
    0.250 %
 
       
March 31, 2012
    0.250 %
June 30, 2012
    0.250 %
September 30, 2012
    0.250 %
December 31, 2012
    0.250 %
 
       
March 31, 2013
    0.250 %
June 30, 2013
    0.250 %
September 30, 2013
    0.250 %
December 31, 2013
    0.250 %
 
       
March 31, 2014
    0.250 %
June 30, 2014
    0.250 %
September 30, 2014
    0.250 %
December 31, 2014
    0.250 %
 
       
March 31, 2015
    0.250 %
June 30, 2015
    0.250 %
September 30, 2015
    0.250 %
December 31, 2015
    0.250 %
 
       
March 31, 2016
    0.250 %
June 30, 2016
    0.250 %
September 30, 2016
    0.250 %
December 31, 2016
    0.250 %
 
       
March 31, 2017
    0.250 %
June 30, 2017
    0.250 %
September 30, 2017
    0.250 %
 
       
October 23, 2017
    92.750 %

     To the extent not previously paid, all Tranche E Term Loans shall be due
and payable on the Tranche E Term Loan Maturity Date.
     Section 2.04. Applicable Margin. The Applicable Margin for Tranche E Term
Loans that are Eurodollar Loans shall be 3.00% and the Applicable Margin for
Tranche E Term Loans that are Base Rate Loans shall be 2.00%; provided that in
the event that the Applicable Margin for any Incremental Facility Term Loans
extended within 18 months after the Tranche E Incremental Facility Effective
Date is more than 25 basis points greater than the Applicable Margin for the
Tranche E Term Loans, then the Applica-

-3-



--------------------------------------------------------------------------------



 



ble Margin for the Tranche E Term Loans shall be increased to the extent
necessary so that the Applicable Margin for such Incremental Facility Term Loans
is equal to the Applicable Margin for the Tranche E Term Loans plus 25 basis
points; provided, further, that in determining the Applicable Margin applicable
to the Tranche E Term Loans and such Incremental Facility Term Loans,
(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrowers to the Lenders of the
Tranche E Term Loans or such Incremental Facility Term Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity) and (y) customary arrangement or
commitment fees payable to the Joint Lead Arrangers (or their affiliates) in
connection with the Tranche E Term Loans or to one or more arrangers (or their
affiliates) of such Incremental Facility Term Loans shall be excluded.
     Section 2.05. Eurodollar Rate and Base Rate Floor. Solely with respect to
Tranche E Term Loans, until the fourth anniversary of the Tranche E Incremental
Facility Effective Date, the Base Rate and the Eurodollar Rate shall be as
follows (in lieu of the definitions otherwise applicable under the Credit
Agreement):
     “Base Rate” shall mean the higher of (x) for any day, a rate per annum
equal to the higher of (a) the Federal Funds Rate for such day plus 1/2 of 1%
and (b) the Prime Rate for such day and (y) 2.50%. Each change in any interest
rate provided for in the Credit Agreement based upon the Base Rate resulting
from a change in the Base Rate shall take effect at the time of such change in
the Base Rate.
     “Eurodollar Rate” shall mean the higher of (x) for any Eurodollar Loan for
any Interest Period therefor, a rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) determined by the Administrative Agent to be equal
to the Eurodollar Base Rate for such Loan for such Interest Period divided by 1
minus the Reserve Requirement (if any) for such Loan for such Interest Period
and (y) 1.50%.
     Section 2.06. Delivery of Lender Addenda. Each Tranche E Term Loan Lender
shall become a party to this Agreement by delivering to the Administrative Agent
a Lender Addendum duly executed by such Tranche E Term Loan Lender, the
Borrowers and the Administrative Agent.
     Section 2.07. Status of Agreement. The Tranche E Term Loan Commitments of
the Tranche E Term Loan Lenders constitute Incremental Term Loan Commitments of
which (i) $174,375,000 of the Tranche E Term Loan Commitments constitute
Reinstating Incremental Facility Term Loan Commitments and (ii) $75,625,000 of
the Tranche E Term Loan Commitments constitute utilization of the $298,250,000
of Incremental Term Loans currently available under Section 2.01(d)(iii) of the
Credit Agreement. In addition, the Tranche E Term Loan Lenders constitute
Incremental Facility Term Loan Lenders and the Tranche E Term Loans constitute a
single Series of Incremental Facility Term Loans under Section 2.01(d) of the
Credit Agreement.
     Section 2.08. Upfront Fee. Borrowers, jointly and severally, agree to pay
on the Tranche E Incremental Facility Effective Date to each Tranche E Term Loan
Lender party to this agreement on the Tranche E Incremental Facility Effective
Date, as fee compensation for the funding of such Tranche E Term Loan Lender’s
Tranche E Term Loan, an upfront fee (the “Upfront Fee”) in an amount equal to
0.50% of the stated principal amount of such Tranche E Term Loan Lender’s
Tranche E Term Loan, payable to such Tranche E Term Loan Lender from the
proceeds of its Tranche E Term Loans as and when funded on the Tranche E
Incremental Facility Effective Date. Such Upfront Fee will be in all respects
fully earned, due and payable on the Tranche E Incremental Facility Effective
Date and non-refundable and non-creditable thereafter.
          Section 2.09. Special Voting Provisions. Each Tranche E Term Loan
Lender, solely in its capacity as a Tranche E Term Loan Lender, hereby agrees
that with respect to any matter requiring the

-4-



--------------------------------------------------------------------------------



 



vote of Lenders pursuant to (x) any proposed amendment, restatement, waiver,
consent, supplement or other modification of Section 8.10 of the Credit
Agreement (other than Section 8.10(d)) (including any of the defined terms set
forth therein to the extent affecting the calculation of the ratios set forth
therein), other than any amendment, restatement, waiver, consent, supplement or
other modification of Section 8.10(a) that would permit the Total Leverage Ratio
to exceed 6.0 to 1.0, or (y) the exercise of any remedy under the last paragraph
of Section 9.01 of the Credit Agreement arising from an Event of Default under
Section 8.10 of the Credit Agreement (other than Section 8.10(d)), other than to
the extent that such Event of Default arises from a failure to satisfy a maximum
Leverage Ratio of 6.0 to 1.0, the Tranche E Term Loans held by such Tranche E
Term Loan Lender shall automatically, and without further action on the part of
such Lender, the Borrower or the Administrative Agent, be deemed to be voted,
and each Tranche E Term Loan Lender irrevocably instructs the Borrower and the
Administrative Agent to treat as voted, in the same proportion as the allocation
of voting with respect to such matter by other Lenders entitled to vote on such
matter (other than in their capacity as Tranche E Term Loan Lenders) so long as
such Tranche E Term Loan Lender is treated in connection with the exercise of
such right or taking of such action on the same basis as, and in a manner no
less favorable to such Tranche E Term Loan Lender, than the other Lenders.
     Section 2.10. Prepayment Premium. Any optional prepayment of Tranche E Term
Loans effected on or prior to the first anniversary of the Tranche E Incremental
Facility Effective Date with the proceeds of a substantially concurrent
borrowing of Incremental Facility Term Loans (including, for the avoidance of
doubt, Reinstating Incremental Facility Term Loans) shall be accompanied by a
prepayment fee equal to 1.00% of the aggregate amount of such prepayment in the
event that the Applicable Margin in respect of such Incremental Facility Term
Loans is less than the corresponding Applicable Margin in respect of the Tranche
E Term Loans.
ARTICLE III
REPRESENTATION AND WARRANTIES; NO DEFAULTS
     The Borrowers represent and warrant to the Administrative Agent and the
Lenders that (i) each of the representations and warranties made by the
Borrowers in Section 7 of the Credit Agreement, and by each Obligor in the other
Loan Documents to which it is a party, is true and complete on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date) and as if each
reference therein to the Credit Agreement or Loan Documents included reference
to this Agreement and (ii) no Default has occurred and is continuing.
ARTICLE IV
CONDITIONS
          The obligations of the Tranche E Term Loan Lenders to make Tranche E
Term Loans on the Tranche E Incremental Facility Effective Date are subject to
the conditions precedent that each of the following conditions shall have been
satisfied (or waived by the Majority Tranche E Term Loan Lenders):
     (a) Counterparts of Agreement. The Administrative Agent shall have received
duly executed and delivered counterparts (or written evidence thereof
satisfactory to the Administrative Agent, which may include telecopy
transmission of, as applicable, a signed signature page or Lender Addendum) of
(i) this Agreement from each Obligor and (ii) Lender Addenda from the Tranche E
Term Loan Lenders for aggregate Tranche E Term Loan Commitments in an amount
equal to $250,000,000.

-5-



--------------------------------------------------------------------------------



 



     (b) Opinion of Counsel to Obligors. The Administrative Agent shall have
received an opinion, dated the Tranche E Incremental Facility Effective Date, of
Sonnenschein Nath & Rosenthal LLP, counsel to the Obligors, covering such
matters as the Administrative Agent or any Tranche E Term Loan Lender may
reasonably request (and the Borrowers hereby instruct counsel to deliver such
opinion to the Tranche E Term Loan Lenders and the Administrative Agent).
     (c) Organizational Documents. Such organizational documents (including,
without limitation, board of director and shareholder resolutions, member
approvals and evidence of incumbency, including specimen signatures, of officers
of each Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent may reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).
     (d) Officer’s Certificate. A certificate of a Senior Officer, dated the
Tranche E Incremental Facility Effective Date, to the effect that (i) the
representations and warranties made by the Borrowers in Article III hereof, and
by each Obligor in the other Loan Documents to which it is a party, are true and
complete on and as of the date hereof with the same force and effect as if made
on and as of such date (or, if any such representation and warranty is expressly
stated to have been made as of a specific date, as of such specific date) and
(ii) no Default shall have occurred and be continuing.
     (e) Other Documents. Such other documents as the Administrative Agent or
any Tranche E Term Loan Lender or special New York counsel to the Administrative
Agent may reasonably request.
     (f) Fees and Expenses. The Administrative Agent and J.P. Morgan Securities
Inc., Banc of America Securities LLC, Wells Fargo Securities, LLC, Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc. and SunTrust Robinson Humphrey, Inc. (the “Engagement Parties”)
shall have received all fees and other amounts due and payable on or prior to
the Tranche E Incremental Facility Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.
ARTICLE V
MISCELLANEOUS
     Section 5.01. Expenses. Subject to the provisions of the Engagement Letter
dated as of April 15, 2010 among Mediacom LLC and the Engagement Parties, the
Obligors jointly and severally agree to pay, or reimburse each Engagement Party
for paying, all reasonable out-of-pocket expenses incurred by each Engagement
Party and their Affiliates, including the reasonable fees, charges and
disbursements of special New York counsel to the Administrative Agent, in
connection with the syndication of the Incremental Facility Loans provided for
herein and the preparation of this Agreement
     Section 5.02. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
and thereof which, when taken together, bear the signatures of each of the other
parties hereto and thereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

-6-



--------------------------------------------------------------------------------



 



     Section 5.03. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
     Section 5.04. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

            MEDIACOM ILLINOIS LLC
MEDIACOM INDIANA LLC
MEDIACOM IOWA LLC
MEDIACOM MINNESOTA LLC
MEDIACOM WISCONSIN LLC
MEDIACOM ARIZONA LLC
MEDIACOM CALIFORNIA LLC
MEDIACOM DELAWARE LLC
MEDIACOM SOUTHEAST LLC
      By:   Mediacom LLC, Member               By:   Mediacom Communications    
    Corporation, Member            By:   /s/ Mark E. Stephan         Name:      
    Title:      

            ZYLSTRA COMMUNICATIONS CORP.
      By:   /s/ Calvin G. Craib       Name:           Title:      

[Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent
      By:   /s/ Ann B. Kerns       Name:   Ann B. Kerns       Title:   Vice
President    

Address for Notices to
JPMorgan Chase Bank, N.A.,
as Administrative Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002-8069
Attention: Loan and Agency Services Group
Telephone No.: 713-750-2102
Telecopier No.: 713-750-2782
[Incremental Facility Agreement Signature Page]



 



--------------------------------------------------------------------------------



 



     By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche E Term Loans shall
constitute “Guaranteed Obligations” under the Guarantee and Pledge Agreement
under and as defined in said Credit Agreement for all purposes of said Guarantee
and Pledge Agreement and shall be entitled to the benefits of the guarantee and
security provided under the Guarantee and Pledge Agreement.

          MEDIACOM LLC    
 
       
By:
  Mediacom Communications Corporation,
Member    
 
       
By:
  /s/ Calvin G. Craib    
 
 
 
Name:    
 
  Title:    

Address for Notices:
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600
[Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



          MEDIACOM MANAGEMENT CORPORATION    
 
       
By:
  /s/ Calvin G. Craib    
 
 
 
Name:    
 
  Title:    

Address for Notices:
c/o Mediacom LLC
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600
[Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



          MEDIACOM INDIANA PARTNERCO LLC    
 
       
By:
  Mediacom LLC, Member    
By:
  Mediacom Communications Corporation,    
 
  Member    
 
       
By:
  /s/ Calvin G. Craib    
 
 
 
Name:    
 
  Title:    

Address for Notices:
c/o Mediacom LLC
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600
[Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



          MEDIACOM INDIANA HOLDINGS, L.P.    
 
       
By:
  Mediacom Indiana Partnerco LLC, General    
 
  Partner    
By:
  Mediacom LLC, Member    
By:
  Mediacom Communications Corporation,    
 
  Member    
 
       
By:
  /s/ Calvin G. Craib    
 
 
 
Name:    
 
  Title:    

Address for Notices:
c/o Mediacom LLC
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600
[Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche E Term Loans shall
constitute “Guaranteed Obligations” under the respective Subsidiary Guarantee
Agreements under and as defined in said Credit Agreement for all purposes of
said Subsidiary Guarantee Agreements and shall be entitled to the benefits of
the guarantee and security provided under the Subsidiary Guarantee Agreements.

          ILLINI CABLE HOLDING, INC.    
 
       
By:
  /s/ Calvin G. Craib    
 
 
 
Name:    
 
  Title:    
 
        ILLINI CABLEVISION OF ILLINOIS, INC.    
 
       
By:
  /s/ Calvin G. Craib    
 
 
 
Name:    
 
  Title:    

[Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Section 5.04 of
the Guarantee and Pledge Agreement shall continue unchanged and in full force
and effect for the benefit of the Administrative Agent, the Lenders party to the
Credit Agreement and the Tranche E Term Loan Lenders.

          MEDIACOM COMMUNICATIONS     CORPORATION    
 
       
By:
  /s/ Calvin G. Craib    
 
 
 
Name:    
 
  Title:    

[Mediacom LLC Incremental Facility Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
[Form of Lender Addendum]
LENDER ADDENDUM
     Reference is made to the Incremental Facility Agreement dated as of
April 23, 2010 (the “Incremental Facility Agreement”) among MEDIACOM ILLINOIS
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (“Mediacom Illinois”); MEDIACOM INDIANA LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation
duly organized and validly existing under the laws of the State of Minnesota
(“Zylstra” and, together with Mediacom Illinois, Mediacom Indiana, Mediacom
Iowa, Mediacom Minnesota and Mediacom Wisconsin, the “Mediacom Midwest
Borrowers”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Arizona, Mediacom California
and Mediacom Delaware, the “Mediacom USA Borrowers”; the Mediacom USA Borrowers
together with the Mediacom Midwest Borrowers, the “Borrowers”); the TRANCHE E
TERM LOAN LENDERS named therein (the “Tranche E Term Loan Lenders”); and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”),
which Incremental Facility Agreement is being entered into pursuant to
Section 2.01(d) of the Credit Agreement (the “Credit Agreement”) dated as of
October 21, 2004 among the Borrowers, the Lenders party thereto and the
Administrative Agent. Terms used but not defined in this Lender Addendum have
the meanings assigned to such terms in the Incremental Facility Agreement and
the Credit Agreement.
     By its signature below, and subject to the acceptance hereof by the
Borrowers and the Administrative Agent as provided below, the undersigned hereby
(x) becomes a Tranche E Term Loan Lender under the Incremental Facility
Agreement, having the Tranche E Term Loan Commitment, set forth below opposite
its name and (y) acknowledges that it has delivered, or is concurrently herewith
delivering, to the Administrative Agent an executed counterpart signature page
to the Fifth Amendment.
     This Lender Addendum shall be governed by, and construed in accordance
with, the law of the State of New York.
     This Lender Addendum may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this ___day of ___, 2010.

          Amount of     Tranche E Term Loan Commitment:   [Name of Tranche E
Term Loan Lender]
 
       
 
  By:    
 
       
          $                      
      Name:
 
      Title:

[DO NOT COMPLETE UNTIL FINAL COMMITMENT ALLOCATIONS HAVE BEEN DETERMINED.]

 



--------------------------------------------------------------------------------



 



Accepted and agreed:
JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent

         
By:
       
 
 
 
   
 
  Name:    
 
  Title:    
 
        MEDIACOM ILLINOIS LLC     MEDIACOM INDIANA LLC     MEDIACOM IOWA LLC    
MEDIACOM MINNESOTA LLC     MEDIACOM WISCONSIN LLC     MEDIACOM ARIZONA LLC    
MEDIACOM CALIFORNIA LLC     MEDIACOM DELAWARE LLC     MEDIACOM SOUTHEAST LLC    
 
       
By:
  Mediacom LLC, Member    
By:
  Mediacom Communications    
 
  Corporation, Member    
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

          ZYLSTRA COMMUNICATIONS CORP.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

c/o Mediacom LLC
100 Crystal Run Road
Middletown, New York 10941
Attention: Mark Stephan
Telecopier No.: (845) 695-2639
Telephone No.: (845) 695-2600

 